Citation Nr: 1400486	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-25 191 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a temporomandibular joint condition (TMJ) also claimed as myofascial pain disorder. 

2.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

3.  Entitlement to service connection for a kidney and bladder condition. 

4.  Entitlement to service connection for residuals of endometriosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 1992. 

This matter initially came before the Board of Veterans' Appeals (Board) from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2011, the Veteran testified before the Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  The Board notes that the VLJ who conducted the March 2011 hearing is no longer with the Board.  In November 2013, the Veteran was informed of her right to have another hearing.  She did not respond, and therefore, as instructed by the letter, the Board will assume that another hearing is not requested.  

This case was remanded by the Board for further development in September 2011.  At that time, the claim for entitlement to service connection for lupus was also remanded by the Board.  As service connection for systemic lupus erythematosus was granted in the September 2012 rating decision, this issue is no longer before the Board.  

The Board notes that it has reviewed the Virtual VA paperless claims processing system and has included evidence pertinent to the appeal in the decision therein.  A review of the Veterans Benefits Management System (VBMS) reveals that there is currently no electronic file in that data base.

The issue of entitlement to service connection for TMJ, also claimed as myofascial pain disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral carpal tunnel syndrome is not shown by the record.  

2.  A kidney and bladder condition is not shown by the record.  

3.  Residuals of endometriosis are not shown by the record.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for service connection for a kidney and bladder condition are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.

3.  The criteria for service connection for residuals of endometriosis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in December 2005, VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was later provided information regarding the assignment of disability ratings and effective dates in correspondence pertaining to other issues.  The appeal was most recently readjudicated in the January 2013 supplemental statement of the case. 

VA has also satisfied its duty to assist.  The Veteran has been afforded VA compensation examinations, and the claims folder contains service treatment records, VA medical records and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate these claims.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) ; 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claim.

ANALYSIS 

The Veteran appeals the denial of service connection for bilateral carpal tunnel syndrome, kidney and bladder conditions, and residuals of endometriosis.  During her March 2011 hearing, she indicated that her bladder and kidney condition was intertwined with her endometriosis.  She reports urinary frequency and blood in her urine.  She also asserts that she treated herself for carpal tunnel syndrome in 1990s with vitamin B-6.  

Service treatment records reveal that the Veteran was diagnosed with and treated for endometriosis.  She had a total abdominal hysterectomy with a full recovery during service.  (Service connection has been established for these residuals.)  Service treatment records also show she had urinary tract infections which resolved prior to separation.  

During the June 2006 VA examination, the Veteran reported a history of carpal tunnel syndrome but did not know if she had an EMG in the past.  She also reported normal bowel and bladder control.  Examination revealed no evidence of carpal tunnel syndrome.  Bladder and kidney infections with no residuals and normal 50 year old status post hysterectomy gyno examination were diagnosed in separate examinations.  

In August 2007, the Veteran expressed that her carpal tunnel syndrome could have been a misdiagnosis and that her symptoms could be more related to her lupus.  She also expressed that her kidney and bladder symptoms could also be related to her lupus and the ongoing disease process.   

In the April 2009 VA examination, natural menopause, status post total abdominal hysterectomy with right salpingoophorectomy, not on estrogen replacement therapy prominent left ovary was diagnosed.  The VA examiner expressed that the Veteran underwent a total abdominal hysterectomy with right salpingoophorectomy for endometriosis while in the military and is not on estrogen replacement therapy.  Other than vaginal dryness, the Veteran had no gyno complaints. 

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C.A. §§ 1110  and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C.A. §§ 1110 , 1131 (2013).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, there is no credible showing of bilateral carpal tunnel syndrome, kidney and bladder conditions, and/or residuals of endometriosis at the time of filing or anytime during this appeal.  According to the Veteran, she had a severe kidney infection in 2003.  She is also shown to have had urinary tract infections in service and post service.  The Board notes, however, that a chronic disability resulting therefrom is not shown by the record.  Rather, examinations reveal bladder and kidney infections with no residuals.  Despite her reports of symptoms, VA examinations also fail to disclose that she has carpal tunnel syndrome and/or residuals of endometriosis.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  To the extent that the Veteran reports urinary problems, residuals of endometriosis and tingling and numbness of the fingers, without a pathology to which the symptoms of the Veteran can be attributed, there is no basis to grant service connection.  See Sanchez-Benitez v. Principi, supra.  

Implicit in the claim is the Veteran's belief that she has bilateral carpal tunnel syndrome, kidney and bladder conditions, and residuals of endometriosis.  She, however, has not established her competence to establish the existence of bilateral carpal tunnel syndrome, kidney and/or bladder disabilities, and residuals of endometriosis.  The Board finds that the question of whether the Veteran has the claimed disabilities is beyond the realm of a layman's competence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

Regarding the literature submitted by the Veteran on endometriosis and its link to autoimmune diseases, the Board notes that the evidence is not specific to the Veteran.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Here, crucially, the article is general in nature and does not specifically relate to the facts and circumstances surrounding this particular case nor does it demonstrate that the Veteran has the claimed disability.  

In sum, the more credible and probative evidence shows that the Veteran does not have bilateral carpal tunnel syndrome, kidney and bladder conditions, and/or endometriosis.  The preponderance of the evidence is against the claims for service connection.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply. 38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also 38 C.F.R. § 3.102 (2013).


ORDER

Service connection for bilateral carpal tunnel syndrome is denied.  

Service connection for a kidney and bladder condition is denied.  

Service connection for residuals of endometriosis is denied. 


REMAND

The Veteran appeals the denial of service connection for TMJ.  She asserts that her TMJ condition is actually a claim of, or at least related to, her myofascial pain disorder.  When this issue was before the Board in September 2011, it was determined that further development was needed to include obtaining a VA opinion.  The examiner was specifically asked "is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran has a current temporomandibular joint condition and/or myofascial pain disorder that is related to her military service."  The examiner was to particularly address the significance of the notation of myofascial pain in 1991.  

During the May 2012 VA examination, the examiner diagnosed myofacial pain dysfunction and opined that it would be speculative to link the present myofacial pain dysfunction with service.  He did not offer any reasoning for his opinion nor did he discuss the statement by Dr. D.C in April 2011 or the notation of myofasical pain in 1991 as requested in the prior remand.  

As the remand directives were not fulfilled, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by either the Court or the Board confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.)

Accordingly, the case is REMANDED for the following action:

1. Obtain an opinion from the previous examiner, or another examiner as needed, that addresses the question of whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran has a current temporomandibular joint condition and/or myofascial pain disorder that is related to her military service.  The examiner should particularly address the significance of the notation of myofascial pain in 1991 and consider the statement submitted by Dr. D.C. in April 2011.  A rationale must be provided for each opinion offered.

2. After the development requested has been completed, the AMC/RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

3. Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC is to readjudicate the issue of entitlement to service connection for a lumbar disability.  All applicable laws and regulations should be considered. If the benefit sought on appeal remains denied, the appellant and her representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


